﻿
It is with great pleasure. Sit, that I extend to you my warmest congratulations on your election to the high office of the presidency of the forty-second session of the General Assembly. The confidence shown in you by this body is a tribute by the international community to you personally, as well as to your country, with which Cyprus maintains close and friendly relations. I have no doubt that, with your experience and skill, you will guide the deliberations of this session to a successful conclusion.
I also wish to congratulate your predecessor, Mr. Choudhury, the Foreign Minister of Bangladesh, on the impeccable manner in which he discharged his difficult task as President of the forty-first session, honouring both his country and the Asian region in general. We also express our deep appreciation to the Secretary-General for his untiring efforts on behalf of the United Nations.
The opening of this year's session coincided with a historic development. The conclusion of the agreement between the United States and the Soviet Union for the elimination of medium- and short-range missiles is of paramount importance not only as far as relations between the two super-Powers are concerned but also for humanity as a whole. 
This development has naturally given rise to well-founded optimism regarding the future of mankind. One can of course validly argue that the danger of a nuclear catastrophe has not yet been completely and definitely eliminated. Yet, the recent agreement in Washington is a specific and substantive step in that direction. It also provides concrete evidence of the political will of the United States and the Soviet Union to world together, despite the great difficulties that still exist owing to the divergence of their views on many issues, foe the purpose of gradually reducing and finally eliminating the very real clanger that is facing humanity's very existence and survival, especially since the beginning of the nuclear arms race.
We hope and trust that the agreement concluded in principle in Washington will soon be finalized, signed and implemented and that it will be followed by other agreements in the field of nuclear disarmament. We do not underestimate the difficulties with regard to some specific aspects of nuclear disarmament, but we strongly believe that certain additional steps could easily be taken that would on the one hand strengthen mutual confidence, which is still greatly needed, and on the other enhance the process towards the goal of complete nuclear disarmament. While efforts to tackle the more difficult aspects must continue in a sustained manner, steps such as the complete banning of nuclear tests and the effective tackling of the issue of chemical weapons should be taken without further delay.
Continued progress in the field of nuclear disarmament, extremely important in itself, will also enable the two super-Powers steadily to improve their relations and will facilitate the promotion of close co-operation between them in dealing with other problems, whether global or regional, the solution of which must be sought with urgency and determination. It is indeed hoped and expected that, parallel to the dialogue for nuclear disarmament and disarmament in general, concerted efforts will be made by the two super-Powers to address as a matter of urgency the other problems as well. We do not suggest that the two super-Powers have the right to apply to these problems solutions of their own choice/ but we are realistic enough to acknowledge the fact that they are in a position to influence developments and contribute decisively to the solution of these problems. The common denominator cannot of course be other than the principles of the Charter and the resolutions of the United Nations.
In other words, we believe that the United Nations can become effective only if the permanent members of the Security Council, and particularly the two super-Powers, decide to make it effective through joint action. The obvious answer to the question how this can be achieved is through agreement by the super-Powers and all the other members, particularly the other permanent members, of the Security Council to stand firmly by the Council's decisions and act together resolutely for their strict implementation in all cases, without distinction, irrespective of whom those decisions affect, thus abandoning the tendency to adopt double standards, as has so far been the case. This is the only possible way to make the Security Council effective, and it is the only possible way to solve most of the problems that still confront the world.
Year after year in this forum we all speak of the imperative necessity to turn the United Nations into an effective instrument for peace and security in the world, as envisaged by its founding Members and as provided for in its Charter. Most of us, year after year, speak in this Hall of the imperative necessity to establish a comprehensive system of International security through the existing mechanisms and procedures provided for by the Charter. It is now more pressing than ever before to begin meaningful and result-oriented deliberations to achieve this purpose, which is also closely related to ongoing efforts in the field of disarmament, as well as to the tackling and settlement of other global and regional problems. When we speak of the necessity to continue a dialogue and the process towards disarmament, when we speak of the necessity to establish in practice a comprehensive system of international security, when we speak of the necessity to tackle effectively and solve all other global and regional problems, we strongly maintain that those efforts should be parallel, because, owing to their interrelationship, any progress in one field will automatically increase the prospects for further progress in the others.
It is indeed encouraging and heartening that today we look to the future with full optimism and confidence. We hope that as time goes by that optimism and confidence will increase and be consolidated. Mankind needs to see some more tangible achievements to make it feel secure about its future. It is in this spirit that we look forward to more positive results within the framework of the dialogue between the two super-Powers, and it is in the same spirit that we expect more such results from the forthcoming meeting between President Reagan and General Secretary Gorbachev, beyond the signing of the agreement already concluded in principle a few days ago in Washington. We sincerely wish both of them every success.
In underlining and stressing the paramount importance of the role of the super-Powers in relation to all international problems, it has not been my intention to minimize or underestimate the role and the significant contribution of all the other countries that comprise the membership of the United Nations. On the contrary, we must not stand aside or wash our hands of problems, leaving everything to the super-Powers. Nor can such an attitude facilitate the efforts of the super-powers themselves. The entire membership of the United Nations has important and heavy responsibilities to discharge. In fact, the improvement in the international climate as a result of the rapprochement between the super-Powers has increased the possibilities for all Members of the United Nations, whether big or small, individually and collectively, to contribute more substantively and meaningfully to the achievement of our common goals and objectives. This, I must stress once again, is not limited to any specific country or group of countries alone. It is not limited to the allies of the two super-Powers, as it is not limited to other groups of countries, such as the European Economic Community which, owing to its strength and influence, has no doubt a special role to play. It is not limited to the permanent members of the Security Council or to the members of the Security Council as a whole. Collective efforts on the part of all regional organizations are also important. Important initiatives, such as the initiative of the Six - Greece, Sweden, Argentina, Mexico, India and Tanzania - must continue with more determination in the light of recent developments. The contribution of all is needed much more than ever before.
In this connection, I would like to stress the importance I attach to the role of the Movement of Non-Aligned Countries, to which most of us in this Assembly belong. The Movement has, since its establishment, played a positive and constructive role in world affairs, utilizing the great moral force it represents. The prospects have now increased for the Movement of Non-Aligned Countries to play an even greater and more effective role. I would like to reiterate today what I stressed at the last summit meeting of the Movement of Non-Aligned Countries at Harare, that we must now concentrate on how to increase the effectiveness of our Movement. I pledge that Cyprus, despite its small size and strength and in spite of the constraints imposed on it by its particular problem, will work hard for this objective. We will co-operate with all others in the Movement in order to arrive at concrete conclusions that can be taken up at the next full ministerial conference of the Movement, which will take place on 5 September next year, and which we will have the honour to host in Cyprus. I personally attach great importance to that meeting and we must all world together for its success.
I have already expressed my conviction that the new climate created as a result of the agreement reached recently in Washington, and which has improved the relations between the two super-Powers, will foster conditions conducive to the search for solutions to other major international problems and regional crises.
One of these problems, of world-wide interest and concern, is the prevailing economic situation. This manifests itself as a structural crisis and, in turn, urgently points to the need for increasing multilateral co-operation in seeking solutions to the various aspects of the problem. The gap between North and South is ever present. Furthermore, the external debt crisis continues to be one of the most serious obstacles to the progress and genuine sovereignty of many developing countries,
A, new international economic order is of the utmost importance in itself and the efforts towards establishing it must continue in a sustained manner, the interrelationship between this target and the final overall objective of lasting peace and security in the world being borne always in mind. In this respect, the interrelationship between disarmament and development must also be stressed. This was reaffirmed and underlined by the International Conference on the Relationship between Disarmament and Development and it is clear that further steps are needed to translate the unanimous conclusions of the Conference into concrete actions for the benefit of all countries and peoples.
The new climate should also be utilized for tackling, as a matter of urgency, the various regional problems that continue to pose a serious threat to peace and security. There can be no doubt that to achieve solutions to these problems there must be more than ever before be common action and co-operation among nations, in this respect, the role of the permanent members of the Security Council and, in particular, that of the two super-Powers is of paramount importance. And there is no other way of successfully dealing with these problems except by abiding strictly by the principles and purposes of the Charter and the resolutions of the United Nations and by ensuring their respect and implementation.
The principles enshrined in the Charter and embodied in regional instruments, such as the Helsinki Final Act - the non-use of force or threat of the use of force, non-interference and non-intervention, equal rights and self-determination of peoples, as well as basic human rights and fundamental freedoms - are still being flagrantly violated in different parts of the world, thus protracting dangerous and explosive situations and contributing to the breakdown of legal order and security in the respective regions.
It should no longer be tolerated that millions of people in the world suffer daily from gross violations of their human rights, despite the existence of internationally accepted legal instruments. Such instruments, concluded during the United Nations era, embody the moral conscience of mankind and represent the humanitarian standards that should guide the behaviour of all members of the International community in the field of human rights and fundamental freedoms.
Yet, the abhorrent policy of apartheid is still a grim reality in South Africa. The international community has so far been unable to put an end to this crime, which is being perpetrated against the very conscience of mankind and which constitutes a challenge to the authority of the United Nations. Condemnations have been voiced from all parts of the world, but concrete actions, expressly provided for in the Charter, remain un-adopted owing to the lack of unanimity among the permanent members of the Security Council. It is to be hoped that as a result of the new spirit that has recently emerged to play an effective and decisive role in solving problems f the Security Council and, in particular, its permanent members, will find a way to reach agreement on specific action in conformity with the Charter that will finally put an end to the intolerable situation in South Africa.
The situation in South Africa is one of those cases which I had in mind when, earlier in my statement, I spoke of the need to do away with the ill concept of double standards. This clearly relates both to obstacles to the adoption of resolutions by the Security Council in certain cases, and in other cases to the non-implementation of resolutions adopted, sometimes unanimously. A glaring example of the latter is the situation in Namibia, a problem that could easily be solved if the pertinent resolutions of the Security Council were to be strictly implemented. And again, it is the primary responsibility of the permanent members of the Security Council to see to it that this is done.
In the Middle East, the Palestine people, led by the Palestine Liberation Organization, continues to struggle for its inalienable rights. Despite the adoption of so many resolutions by the United Nations, the Palestinian people are still being denied its inalienable rights, including the right to establish their own independent State. It is again high time for the permanent members of the Security Council and, as in all other cases, the super-Powers in particular to take the political decision to work together for the resolution of this problem, which lies at the heart of the entire Middle East problem and which continues to present a real threat to international peace and security. Let those who have the power to resolve the problem reflect on the bloodshed and misery inflicted on the peoples of the countries involved, including Lebanon, where the situation has reached the dimensions of a real tragedy threatening the territorial integrity and unity of that friendly country. With regard to the situation in the Middle East, we fully support the convening of an international conference under the auspices of the United Nations and with the participation of all the parties concerned, including the Palestine Liberation Organization. 
As for Central America, we welcome and support the agreement reached recently in Guatemala among the Presidents of the countries of the region. We also fully support the efforts of the Contadora and Support Groups in seeking permanent peace and stability in this troubled region. But again it must be stressed1 that if that is to be achieved, the principles of respect for the sovereignty and territorial integrity of all States in the area and of non-intervention and non-interference, provided for in the Charter, should be strictly observed.
Much has already been said in this Assembly regarding the war between Iran and Iraq and the explosive situation in the Gulf. We must all render our support to the Secretary-General of the United Nations in his efforts in this respect and we hope and trust that the involvement of the Security Council will lead the way to the restoration of peace and security in the area.	.
In referring to pertinent resolutions of the Security Council, regarding various issues some speakers from this rostrum stressed the mandatory nature of the resolutions of the Security Council. They went even further to remind representatives of the relevant provisions of the Charter providing for specific measures in case of anyone's failure to comply with those resolutions. I could not think of a more appropriate way to commence my remarks with regard to the Cyprus problem. It is exactly because the resolutions of the United Nations in general and of the Security Council in particular have been completely ignored by Turkey, that the Cyprus problem still remains unresolved. And it is because Turkey does not feel the need to respect these resolutions that it has yet to abandon its expansionist and partitionist designs against Cyprus. It is high time for Turkey to be reminded in a convincing manner of the mandatory nature of the Security Council resolutions and of the relevant provisions of the Charter in case of failure to conform with those resolutions.
Thirteen years have gone by since the invasion and occupation of 37 per cent of our territory by Turkey. A number of resolutions and decisions of the United Nations demanded the withdrawal of the occupation troops, respect for the sovereignty, territorial integrity, unity and non-alignment of the Republic of Cyprus, the return of the refugees to their homes under conditions of safety, the cessation of the destruction of the cultural heritage of Cyprus by Turkey, the restitution of human rights to all Cypriots, the speedy tracing of the missing persons, and the reversal of all actions aimed at the secession of the occupied part and consolidation of the division. Contrary to the demands of the international community, the Cyprus problem has not yet been solved and Turkey continues to pursue the same expansionist and partitionist policy, contemptuously ignoring the Charter and resolutions of the United Nations.
On our part, we did whatever we could to facilitate a solution by offering a series of very serious concessions — concessions that I do not believe any Government of any other country represented in this Assembly would have offered in similar circumstances. Yet the Cyprus problem has not been solved. We have known from the beginning, and we have been trying hard to point out everywhere f that the Cyprus problem is not primarily a constitutional one. It is basically a problem of invasion and occupation, of foreign intervention, of colonization of the occupied part by settlers from Turkey and of an attempt to destroy the culture and civilization of the country for the first time in its history of thousands of years. It is a problem of flagrant violation by Turkey of the human rights and fundamental freedoms of the Cypriot people. It is a problem of expansionism on the part of a strong neighbour - perhaps, as might be proved, not only at the expense of Cyprus but also at the expense of Greece and possibly other countries in the area. It is a problem arising from the attempts to impose upon us a solution that would enhance those expansionist designs. It is high time for the Cyprus problem to be tackled at its root through the promotion and implementation of the provisions of the Charter and the relevant resolutions of the United Nations, which contain all the necessary elements for solving the basic aspects of the Cyprus problem.
There has been a tendency, in the light of the difficulties created by the intransigence of Turkey, either to avoid or to postpone the tackling of the substance of the Cyprus problem. I believe all will agree with me that no problem can be solved by avoiding or postponing the tackling of its substance. The method of avoiding the real issue has not worked. It could not have worked in any case, nor is it fair and realistic to rely for a solution on the weakness of one side and consequently exert pressure on that side instead of pressuring the country that is acting contrary to the principles set forth in the Charter and to the resolutions of the United Nations. 
Those who can help to find a solution to the Cyprus problem and are in a position to play a significant role in this respect must not limit their interest to determining when the Cyprus problem will be solved but should concentrate rather on how the Cyprus problem should be solved. The time factor is of course important, but far more important is the substance of the solution. Not only must the solution be based on the principles and provisions of the Charter and on the resolutions and decisions of the United Nations, but also it must not be the starting-point for a new Cyprus crisis in the future, worse perhaps than any previous one, with serious consequences beyond Cyprus that may threaten peace and security in the area. This is why the basic aspects of the Cyprus problem and prerequisites of its solution - namely the absolute necessity of the withdrawal of Turkish troops and colonist settlers from Cyprus, the safeguarding in practice of the human rights and fundamental freedoms of all the Cypriot people and the ensuring of effective international guarantees for the security and future of the country - must be tackled as a matter of priority, otherwise the present unjust and dangerous situation will continue, to the detriment of Cyprus and its people as a whole, irrespective of ethnic origin. In addition, no one should underestimate the potential danger involved in the perpetuation of the current situation nor should anyone be misled by the fact that there has been no bloodshed for some time.
We strongly and sincerely believe that if the basic aspects of the Cyprus problem are settled it will not be at all difficult to reach an overall solution, of the kind that will ensure lasting peace in Cyprus. It is in this spirit that we shall continue in good faith to co-operate with the Secretary-General. And it is in the same spirit that we have proposed the holding of an international conference to deal with the international aspects of the Cyprus problem. 
When we speak of an international conference we mean in essence a conference of the members of the Security Council for the purpose of promoting the implementation of their own resolutions. The reason we are asking for the convening of an international conference - and I say this in reply to those who object to this proposal - is not to make it easier for any of the big Powers to gain points or advantages/ but because we consider it a realistic approach that would strengthen the role and efforts of both the Security Council and the Secretary-General. I suppose it is for the same reason that there is now such wide agreement on the holding of an international conference on the Middle East situation.
I should like now to refer specifically to the presence in Cyprus of the Turkish occupation troops, whose number has risen to about 35,000, and to the colonist settlers from Turkey, whose number is now estimated at about 65,000. Incidentally, when I speak of the colonist settlers, I must say - and I know that representatives have heard of this - that the Turkish Government has often described them as seasonal workers: 65,000 "seasonal workers", who have formed their own political party on which the present illegal regime depends; "seasonal workers" to whom the land and property of those uprooted from their homes has been distributed; "seasonal workers" who have illegally been given citizenship by the illegal regime. But such lies are not unprecedented in the case of Turkey. I would remind representatives that Turkey described the invasion in 1974, 13 years ago, as "a limited police operation".
In addition to the increase in the number of the Turkish occupation troops, there has been a continuous and considerable strengthening of those troops in tetras of military equipment, both quantitatively and qualitatively, and all this despite repeated United Nations resolutions. 
Turkey is a strong Power and Cyprus is a very small, weak country. The geographic proximity is such that realistically, it means that Cyprus will always live in dangerous conditions. Yet we have offered - and I renewed that offer yesterday during my meeting with the Secretary-General - to dismantle our own defences and dissolve our own National Guard, if all Turkish troops and other personnel, including the settlers from Turkey, are withdrawn from Cyprus, so that he Greek Cypriots and Turkish Cypriots can settle their internal problems in conditions of peace, without foreign interference· Part of my proposal is also the establishment of an international peace force under United Nations auspices, whose imposition and terms of reference would be agreed and endorsed by the Security Council, for the purpose of strengthening the sense of security internally. It goes without saying that, together with the withdrawal of the Turkish troops and settlers, the so-called Turkish Cypriot army must also be dismantled and 3issolved· In fact, ray proposal means the total demilitarisation of the Republic 3f Cyprus, with the exception of the international peace force envisaged in my proposal and a reasonably small mixed local police force.
It is of course obvious that in such circumstances sufficient international guarantees must be ensured to protect Cyprus from any outside danger or threat. I urge not only the Secretary-General but all members of the Security Council and of the General Assembly to study this proposal carefully and contribute positively to its adoption and implementation· If Turkey decides to abandon its expansionist designs, no one can see any reason why this practical, pacific, realistic and far-reaching proposal cannot be accepted. This proposal will not only contribute decisively to an overall and lasting solution of the Cyprus problem but also remove a potential threat to peace and security in that dangerous and sensitive area of the world. A similar proposal has been put forward by the Prime Minister of Greece, Mr. Andreas Papandreou, in which, inter alia, he states Greece's readiness to bear a significant part of the financial cost of the international peace force envisaged in the proposal. Cyprus too, despite its limited possibilities, is ready to contribute substantially to meeting the cost.
Another request to the Secretary-General which I renewed in the course of our meeting yesterday relates to the specific issue of the city of Varosha. I asked the Secretary-General once again to demand that the occupying Power, Turkey, hand over the city of Varosha to the United Nations for resettlement by its rightful inhabitants, in compliance with the specific provision contained in the Security Council's mandatory resolution 550 (1984). Such a move would improve the climate and constitute a first step in the right direction.
During my meeting yesterday with the Secretary-General I also expressed to him my deep anxiety and concern at the fact that despite our efforts and goodwill no progress has yet been made to ascertain the fate of missing persons and urged him to take all the additional steps necessary to tackle without any further delay this purely humanitarian problem. It is inconceivable that Turkey should be permitted to continue to behave in such a negative manner on such an obviously humanitarian issue. Likewise, I stressed once again the need for the protection of those in the enclave of the occupied area of Cyprus and for renewed efforts to implement the relevant agreement reached in Vienna in 1975, which has been systematically violated - like all the other agreements - by the Turkish side.
The Cyprus problem is not a dispute between East and West. Yet, I strongly believe that co-operation between the super-Powers, as in the case of other regional problems, as long as that co-operation is based on the United Nations Charter and resolutions, will contribute decisively to a just, viable and workable solution to the Cyprus problem that will ensure lasting peace, freedom, justice and happiness for all the inhabitants of our small country, irrespective of ethnic origin, as well as to peace and security in the area.
We hope and trust that the General Assembly - which has been requested to consider the Cyprus problem once again after an interlude of four years marked not only by a lack of any substantive progress but also by a series of new provocative acts by Turkey - will help us in our endeavours, which, after all, are aimed at objectives that are in complete accord with the purposes and principles of the United Nations. But let me stress once again that we do not have the right, nor are we prepared, to abandon those objectives, on the attainment of which the very survival of our people and of Cyprus as an independent and free country entirely depends.
It is high time for the international community as a whole, and in particular those that are in the best position to help, to make Turkey feel the need to abandon its expansionist and partitionist designs against Cyprus. It is high time for Turkey to be made to feel that it cannot continue to ignore and disregard the provisions of the United Nations Charter and resolutions. It is high time for Turkey to be made to understand and realize the mandatory and binding nature of Security Council resolutions It is high time for Turkey to be made to feel the need to abide by the rules of international law.
We are entering a new era in which it would be unthinkable to permit anyone, irrespective of who it might be, to upset, undermine and sabotage the efforts to achieve peace, security and justice in any part of the world. 
